PER CURIAM
Appellant’s property was forfeited in a proceeding that followed his criminal conviction. At the forfeiture proceeding, he claimed that the forfeiture was unconstitutional as an excessive fine/punishment in violation of the Eighth Amendment. Austin v. United States, 509 US_, 113 S Ct 2801, 125 L Ed 2d 488 (1993). On appeal, he has abandoned that argument. Instead, he argues that the forfeiture proceeding violated the constitutional prohibition against double jeopardy and relies on, inter alia, U.S. v. $405,089.23 U.S. Currency, 33 F3d 1210 (9th Cir 1994). Appellant did not make that argument to the trial court, and we will not consider it for the first time on appeal.
Affirmed.